ON APPLICATION FOR REHEARING
PER CURIAM:
In our original opinion, we affirmed the trial court’s finding of strict liability on the part of the State of Louisiana for the condition of Louisiana Highway 16 as it passes through the business district of Denham Springs. In addition, we affirmed the trial court’s finding that plaintiff was guilty of ten (10) per cent comparative negligence in causing her accident. However, on the issue of damages we reduced the trial court’s general damage award from $60,-000.00 to $30,000.00. In its application for a rehearing, the State has correctly pointed out that the judgment, as amended, is in need of clarification.
In its judgment,' the trial court awarded general damages in the amount of $60,000.00, special damages in the amount of $9,619.19 and reduced the total of these two figures by ten (10) percent. This calculation resulted in a total judgment of $62,657.27. Therefore, substituting the reduced general damage award of $30,000.00 for that of the original $60,000.00 award, adding this figure to the special damage award and reducing the total by ten (10) per cent results in an amended total judgment in the amount of $35,657.27. Costs of this appeal in the amount of $858.60 are taxed to appellant.
AFFIRMED AS AMENDED.